DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
 
Response to Amendment
The Examiner acknowledges Applicant’s response filed on 12/28/2021 containing amendments and remarks to the claims.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Ann Cannoni on 03/22/2022.

The application has been amended as follows: 
Please replace Claim 1 with the following:
“A method for oligomerizing olefins, the method comprising the steps of:
introducing an oligomerization transition metal catalyst, a cocatalyst, an olefin monomer, and a solvent into a reactor to perform an olefin oligomerization reaction and produce a reaction product comprising oligomers, wherein the transition metal catalyst is represented by ML1(L2)p(X)q or M2X12(L2)y(X)z, wherein M is a transition metal, L1 is a heteroligand, L2 is an organic ligand, X and X1 are each independently a halogen, p is an integer of 0 or 1 or more, q is an integer of (oxidation number of M-p), y is an integer of 2 or more, and z is an integer of (2 x oxidation number of M) – y, and wherein 1-octene is included at 30% by weight or more, based on 100% by weight of linear alpha olefins in the reaction product of the oligomerization reactor;
introducing a catalyst inactivator, which includes an oxygen-containing inorganic material in a gas phase, to the reaction product of the oligomerization reaction, wherein the oxygen-containing inorganic material is O2, CO2, CO, H2O, NOx, SOx, or a mixture thereof; and
separating the oligomers from the reaction product of the oligomerization reaction.”

Claim 9
Line 2: “recirculating at least a portion of the reaction product including unreacted olefin monomer present in the step”

Claim 10
at least a portion of the reaction” 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 5-13, filed 12/28/2021, with respect to the rejection of claims 1-10, 12-13 and 15 under 35 U.S.C. 103 have been fully considered and are persuasive. The Applicant has amended the claims and persuasively demonstrated criticality and unexpected results in the use of gas phase oxygen-containing inorganic materials selected from O2, CO2, CO, H2O, NOx, SOx, and a mixture thereof in a method for oligomerizing olefins. The combination of transition metal catalyst and catalyst inactivator comprising an oxygen-containing inorganic material in a gas phase results in higher purity and improved separation efficiency compared to catalyst inactivators in the liquid phase. Therefore, the rejections of claims 1-10, 12-13 and 15 under 35 U.S.C. 103 have been withdrawn. 

No prior art alone or in combination with references discloses the claimed method for oligomerizing as recited in claim 1. Specifically, no prior art discloses the combination of the claimed transition metal catalyst and claimed gas phase catalyst inactivator as recited, nor does any prior art recognize criticality and unexpected results in using a catalyst inactivator in a gas phase as recognized by the Applicant. 
The closest prior art of record, Shaik et al. (US 2013/0303817 A1), discloses an ethylene oligomerization process comprising:
introducing an oligomerization transition metal catalyst, a cocatalyst, an olefin monomer and a reaction solution including an aliphatic compound into an oligomerization reactor to perform an oligomerization reaction, wherein the aliphatic compound is considered equivalent to the claimed solvent ([0030]; [0049]; [0053]; [0057]; [0061]; [0062]); and
introducing a catalyst inhibitor which may include oxygen polar compounds such as carbon dioxide and carbon monoxide to a reaction product of the oligomerization reaction ([0065]; [0066]).
Shaik discloses a number of catalyst inhibitors including water, carbon dioxide and carbon monoxide ([0066]). However, Shaik does not appear to explicitly disclose that the catalyst inhibitor is in a gas phase nor does Shaik recognize any criticality in using gas phase inorganic inhibitors over liquid phase inhibitors or organic inhibitors also disclosed by Shaik ([0066]). 
The Applicant has demonstrated and persuasively argued that use of a gas phase oxygen-containing inorganic material as a catalyst inactivator is critical and provides unexpected results. The Applicant has provided a sufficient number of examples and comparative examples that support criticality and unexpected results. As shown in the declaration and arguments dated 12/28/2021, the use of oxygen-containing inorganic material in a gas phase with the transition metal catalyst achieves a high purity oligomer product and improved separation efficiency by lowering the needed heat duty for separation compared to separation performed on a reaction product for which a liquid phase catalyst inactivator or organic catalyst inactivator (See Examples and Tables). As such, the Applicant has shown criticality and unexpected results in the claimed catalyst inactivators that is not recognized in the prior art and therefore one of ordinary skill would not have any motivation or guidance to select certain catalyst deactivators over others in the list disclosed by the prior art. 
Shaik also fails to disclose a transitional metal catalyst represented by ML1(L2)p(X)q or M2X12(L2)y(X)z, wherein M is a transition metal, L1 is a heteroligand, L2 is an organic ligand, X and X1 are each independently a halogen, p is an integer of 0 or 1 or more, q is an integer of (oxidation number of M-p), y is an integer of 2 or more, and z is an integer of (2 x oxidation number of M) – y. Therefore, Shaik fails to disclose the combination of transition metal catalyst and specific inactivators as claimed. 
Small et al. (US 2008/0027188 A1), discloses catalysts and catalyst systems comprising catalyst and cocatalysts useful for ethylene oligomerization with high productivity and selectivity comprising a transitional metal, heteratomic ligand and an anion X which can be a halide ([0004]; [0110]; [0111]). Small discloses a structure having a general formula which is equivalent to ML1Xq ([0004]) which satisfies the claimed transition metal catalyst. Small discloses Xp, wherein p may equal the oxidation state of M ([0113]). However, Small does not disclose or reasonably suggest the claimed catalyst inactivators and does not cure all the deficiencies of Shaik. 
As such, no prior art discloses or reasonably suggests a method for oligomerizing olefins comprising the combination of the claimed transition metal catalyst and claimed catalyst inactivators in a gas phase, and no prior art recognizes the criticality and unexpected results achieved in separation with the use of the claimed gas phase oxygen-containing inorganic material. Thus, claims 1-2, 4-10, 12-13 and 15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shin et al. (US 2017/0305811 A1), discloses a method for oligomerizing olefins comprising injecting a deactivator into a latter part of the oligomerization reaction (Abstract). Shin discloses the deactivator may include at least one functional group selected from the group consisting of hydroxyl group, an amine group and an amide group, and lists numerous deactivator compounds ([0015]-[0021]). Shin fails to guide or direct one of ordinary skill to the claimed oxygen-containing inorganic materials in a gas phase and therefore does not make obvious the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772